Citation Nr: 0002920	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-32 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a higher initial disability rating for post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling from September 22, 1993, and rated as 50 percent 
disabling from July 21, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from August 1966 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In the decision, the RO granted service connection 
for post-traumatic stress disorder, and assigned an initial 
30 percent disability rating effective from September 22, 
1993.  During the course of the claim, the veteran's file was 
transferred to the RO in Huntington, West Virginia.  In a 
decision of September 1998, the Huntington, West Virginia, RO 
increased the evaluation of PTSD from 30 percent to 50 
percent, effective from July 21, 1997.  

A hearing was scheduled to take place before a Member of the 
Board in April 1999.  However, the veteran failed to report 
for that hearing and did not request that it be rescheduled.  
Accordingly, the Board concludes that the veteran no longer 
wishes to have such a hearing.

In view of recent guidance from the United States Court of 
Appeals for Veterans Claims (Court) regarding appeals which 
stem from a disagreement with the original disability rating, 
the Board has characterized the issue on appeal as being a 
claim for a higher initial rating rather than characterizing 
it as a claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  From September 22, 1993 to December 23, 1996, the 
veteran's post-traumatic stress disorder was productive of 
considerable, but not severe, social and industrial 
impairment, manifested by such symptoms as panic attacks (but 
not near-continuous panic), depression, irritability, 
difficulty performing employment tasks in a timely manner, by 
employment changes, and by nightmares, flashbacks, and 
intrusive thoughts of combat, but the veteran was employed 
and retained the ability to care for himself and his two 
school-age children.  

3.  From December 24, 1996, the veteran's post-traumatic 
stress disorder has resulted in unemployability.


CONCLUSIONS OF LAW

1.  From September 22, 1993 to December 23, 1996, the 
criteria for an initial evaluation of 50 percent, but no 
higher, for service-connected PTSD, were met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (as in 
effect prior to November 7, 1996).

2.  The criteria for a 100 percent evaluation for PTSD have 
been met since December 24, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior 
to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

The Court has held that a mere allegation that a service-
connected disability is more severe than currently rated is 
sufficient to establish a well-grounded claim for a higher 
rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for a 
higher rating for post-traumatic stress disorder is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
He has been afforded disability evaluation examinations and a 
personal hearing at the RO.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

Because the present appeal for a higher evaluation for PTSD 
arises from the initial rating decision which established 
service connection for that disability and assigned the 
initial disability evaluation, it is not only the present 
level of disability which is of importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of "staged" 
ratings, that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  

The Board notes that, during the pendency of this appeal, the 
regulations containing the rating criteria for psychiatric 
disorders were revised, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996).  Where the law and regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional authority to the 
contrary, at least following the effective date of the more 
recent issue.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998) 
(stating that the effective date rule established by 38 
U.S.C.A. § 5110(g) prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation); Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  Thus, the new rating criteria apply 
only to the period of time subsequent to the effective date 
of the new regulations.  The Board will consider the 
veteran's claim for an increased rating under both the old 
and the new rating criteria, and notes that the RO also has 
considered the veteran's claim under both the old and the new 
criteria.  Therefore, a remand for such consideration is not 
necessary.  

Pursuant to the criteria in effect November 6, 1996, and 
prior thereto, under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), a 30 percent disability rating is warranted where 
there is definite social and industrial impairment.  The term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree;" it represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93) (Nov. 9, 1993)).  A 50 percent disability 
evaluation encompasses situations where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is warranted for 
severe social and industrial impairment.  A 100 percent 
rating is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, or where there 
are totally incapacitating psychoneurotic symptoms, or where 
the claimant is demonstrably unable to obtain or retain 
employment.  The Board notes that each of the three criteria 
for a 100 percent rating under Diagnostic Code 9411 is an 
independent basis for granting a 100 percent rating.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).
Pursuant to the regulations in effect November 7, 1996, and 
thereafter, Diagnostic Code 9411, under redesignated 
38 C.F.R. § 4.130, provides that a 30 percent rating is 
warranted when post-traumatic stress disorder is productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss.

The evidence which has been developed in connection with the 
claim includes VA outpatient clinical records dated in 1993 
and 1994.  Those records reflect that the veteran received 
treatment for post-traumatic stress disorder.  In September 
1993, the veteran reported feelings of depression, anger, 
rage, isolation, feelings of alienation, and nightmares.  He 
said that he could not stand to be around crowds or large 
numbers of people.  His first marriage reportedly ended with 
charges of domestic violence.  The veteran had remarried, and 
reported marital discord in his second marriage.  It was 
indicated that his depression was interfering with his 
ability to do his job.  His speech was described as oriented 
and relevant, but stammering, in an October 1993 VA 
outpatient record.

The report of a post-traumatic stress disorder examination 
conducted by the VA in January 1994 shows that the veteran 
said that he had held a position as a state probationary 
parole officer for over five years, but was in jeopardy of 
losing that employment because of anxiety and inability to 
perform basic skills and job performance requirements.  The 
veteran reported nightmares two or three times a week.  He 
said that he slept with a gun near his bed, and that he 
grabbed it whenever he heard a noise or woke up suddenly.  He 
also said that he had become more and more irritable, and had 
heated arguments with his wife.  He reported that he 
generally wanted to be alone.  He said that he often got 
easily irritated by other drivers and found himself yelling 
at them.  He reported having difficulty with memory retention 
and short-term memory.  He said that he had some panic 
episodes that caused him to leave work and drive for hours in 
order to relax.  He reported having constant intrusive 
memories of Vietnam.  

On objective examination, the veteran was on time and 
oriented to all spheres.  There were no psychomotor 
abnormalities.  The veteran was casually dressed and 
unshaven.  He had a stutter whenever he began to talk 
excitedly.  He did not report hallucinations or delusions.  
Long term memory was grossly intact, but short-term memory 
appeared to be somewhat impaired.  His affect was constricted 
and mood was noticeably anxious.  His appetite was within 
normal limits, but sleep was generally poor.  Interpersonal 
relationships were fair to poor.  His intellectual 
functioning was estimated to be in the average range.  He was 
not suicidal or homicidal.  He appeared to be competent to 
manage his own affairs.  The diagnosis was post-traumatic 
stress disorder, anxious type.  

A warning letter dated in January 1994 and a letter of 
reprimand dated in February 1994 from the veteran's former 
employer reflect that the veteran was reprimanded for failing 
to complete work within completion dates.  

A psychiatric evaluation report from the Charleston 
Psychiatric Group dated in March 1994 shows that the veteran 
reported working as a parole officer.  He said that too much 
was expected of him, and this caused anxiety and fear.  He 
also reported having nightmares about Vietnam, feelings of 
being jumpy, having panic attacks, difficulty sleeping, and 
feeling sluggish.  He said that his concentration varied and 
had gotten worse.  

On mental status examination, he stuttered, backtracked in 
his ideas, and spoke in fragmented sentences.  He seemed 
rather vague, and would not or could not quantitate his 
symptoms.  His mood was tense and anxious.  He was fully 
oriented to time, place and person.  His recent memory was 
poor, but remote memory was good.  Following examination, the 
diagnoses were post-traumatic stress disorder and major 
depression.  The examiner also diagnosed mixed personality 
disorder with passive and aggressive and avoidant features, 
and developmental speech and language disorder.  The examiner 
assigned a Global Assessment of Functioning score (GAF) of 
70.  He noted that the veteran was not functioning up to his 
capacity, and that his major depression and post-traumatic 
stress disorder had greatly interfered with his job 
functioning.  

A psychological evaluation report also from the Charleston 
Psychiatric Group shows that the veteran was interviewed and 
given a series of psychological tests.  It was noted that 
there were strong indications of an anxiety condition, strong 
indications of a depressive condition, and mild indications 
of a psychotic depression.  During the private psychological 
evaluation, he was able to persist at tasks; he recognized 
and reacted realistically to errors; he was able to adapt to 
changing requirements of tasks.  However, a chronic pattern 
of job difficulties and difficulty adjusting to the demands 
of work was noted.  

A letter dated in July 1994 from William A. McDowell, a 
psychologist at the Appalachian Center for Training and 
Therapeutic Services, shows that he had counseled the veteran 
for difficulties with job performance.  The veteran reported 
that he resigned from his job as a parole officer earlier 
that month.  The diagnoses were post-traumatic stress 
disorder and major depression.  The veteran reported sleep 
disturbances, occasional nightmares, panic attacks on a 
weekly basis, and bouts of anxiety.  The examiner assigned a 
GAF score of 70.  

The veteran testified during a hearing held at the RO in 
November 1994.  He said that prior to going to Vietnam, he 
could speak much better than he currently did.  He also 
reported that he had nightmares about Vietnam.  He said that 
he lived with his wife, but that they were having problems.  
He recounted working at seven jobs since August of that year, 
with the longest lasting six weeks.  

The clinical evidence reflects that the veteran sought 
treatment for PTSD infrequently in 1995 and in the first half 
of 1996.  A mental heath clinic progress note dated in August 
1996 shows that the veteran reported that he felt quite 
depressed, with a lot of tension and anxiety, worse for the 
past two months since his wife left him.  The veteran was 
cooperative and pleasant.  His speech was stuttering, but 
coherent.  His thoughts were organized.  There was no 
evidence of delusions or major vegetative symptoms.  He 
reported nightmares.  The assessment was post-traumatic 
stress disorder.  The examiner prescribed an increase in 
medications for PTSD, and it was noted that the veteran would 
also attend an outreach center for counseling.  

On VA examination conducted in October 1996, the veteran 
denied having any physical problems.  However, he reported 
that he had two children in school whom he was trying to take 
care of.  He indicated that he was separated from his wife.  
He said that he was unemployed and was looking for 
employment.  He recounted working as a parole officer, and 
subsequently working as a security guard.  He said that he 
stopped working after the court gave him custody of his 
children.  His subjective complaints included having an 
explosive temper.  He also said that he isolated himself from 
the public.  He recounted that at times he was extremely sad, 
did not like himself, and felt hopeless.  

The veteran appeared for the October 1996 VA examination 
causally groomed.  He answered all questions readily.  He was 
candid and polite.  His motor activity and gait were normal.  
His quality of speech was normal and relevant.  His mood was 
dysphoric, and he appeared depressed.  His affect was flat.  
He said that he had thought about committing suicide in the 
past, but he denied any current homicidal or suicidal 
ideation.  He did report having visual hallucinations such as 
seeing people walk by in front of him.  He indicated that in 
the past he had been verbally and physically violent.  The 
veteran's insight and judgment were fair.  He reported 
somatic symptoms of nightmares and insomnia.  He appeared to 
be competent.  The diagnoses were post-traumatic stress 
disorder, panic disorder with agoraphobia, and dysthymic 
disorder.  

November 1996 VA outpatient treatment reports again reflected 
that the medications prescribed for the veteran's PTSD were 
again increased, and that his psychiatric disability was more 
symptomatic.

A disability determination decision from the Social Security 
Administration reflects that the veteran was found disabled 
due to PTSD, beginning December 24, 1996.

January 1997 VA outpatient clinical records reflect that the 
veteran reported he was trying to find employment, without 
success, and his medications were again changed.

The report of a post-traumatic stress disorder examination 
conducted by the VA in August 1997 shows that the diagnoses 
were post-traumatic stress disorder, panic disorder with 
agoraphobia, dysthymic disorder, and stuttering.  No GAF was 
assigned, but VA clinical records dated in that same month 
reflect that the veteran was offered hospitalization for 
treatment of PTSD.  The veteran apparently declined 
hospitalization because of his responsibility for his two 
children.

However, VA hospital discharge summaries dated in September 
1997 and in October 1997 reflect that the veteran required 
hospitalization for treatment of his PTSD.  A GAF score of 45 
to 50 was assigned in each of the hospitalizations.  

A questionnaire filled out by a VA physician in December 1997 
for the purpose of providing information for use in 
connection with vocational rehabilitation shows that the 
veteran was not capable of being gainfully employed because 
of the severity of his post-traumatic stress disorder 
symptoms.  

A letter from a VA rehabilitation technician dated in 
December 1997 shows that he had counseled the veteran 
extensively.  The technician concluded that the severity of 
the veteran's post-traumatic stress disorder was indeed an 
impediment to his ability to be retrained as employable.  He 
further stated that the veteran would have difficulty in 
maintaining a day to day basis of living.  He reportedly 
could not maintain utilities at his residence, and was the 
sole parent of two children.  The veteran's post-traumatic 
stress disorder reportedly remained elevated from stress. 

A VA PTSD program note dated in January 1998 shows that the 
treating psychiatrist concluded that the veteran was not 
capable of going through a work training program, much less 
being gainfully employed.  

A VA hospital discharge summary dated in April 1998 shows 
that the treating psychiatrist assigned a GAF score of 41-50.  
The report of a post-traumatic stress disorder examination 
conducted by the VA in August 1998 shows that the examiner 
assigned a GAF score of 51.  He concluded that the veteran's 
current level of PTSD made him a poor candidate for 
employment.  

After reviewing all of the evidence which is of record, the 
Board finds that, from the time of a claim for service 
connection for PTSD, submitted on September 22, 1993, to 
December 23, 1996, the veteran's PTSD was productive of 
considerable, but not severe, social and industrial 
impairment.  In this regard, the Board notes that the medical 
evidence as early as September 1993 reflects that the veteran 
required outpatient treatment for PTSD symptoms, complained 
of increased anxiety, and had occasional panic attacks, which 
would cause him to leave work.  More importantly, the letters 
from the veteran's former employer, dated in January and 
February 1994, establish that the veteran was having 
considerable difficulty performing industrial tasks, although 
the veteran remained employed, with frequent job changes, 
until December 24, 1996.  Thus, the impairment of the 
veteran's reliability, flexibility, and efficiency levels 
meets the "old" criteria for considerable industrial 
impairment, and warrants a 50 percent evaluation under the 
criteria in effect prior to November 1996.  

However, the evidence of record is not consistent with an 
evaluation in excess of 50 percent prior to December 24, 
1996.  In particular, the Board notes that the veteran was 
working.  The evidence establishes that, after the veteran 
resigned his position as a parole officer in July 1994, he 
was thereafter able to find employment, including work in 
construction and in security, although he changed jobs 
frequently.  The clinical evidence reflects that the veteran 
resigned a security position which required travel in July 
1996, after he was awarded custody of his two school-age 
sons, because he was no longer able to travel.  The clinical 
evidence reflects that, although he remained unemployed for 
several months following his resignation from that position 
in 1996, he was able to again find employment, but was last 
employed on December 23, 1996.  

The Board also notes the assigned GAF scores of 70 during 
this period.  A GAF score of 61 to 70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  See American Psychiatric 
Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994).  

The Board notes that, beginning November 7, 1996, the "new" 
criteria are also applicable to the evidence in this case.  
However, the evidence does not support an evaluation in 
excess of 50 percent under the new criteria prior to December 
23, 1996.  There is no evidence that the veteran's clinical 
condition changed significantly after November 7, 1996 and 
prior to December 23, 1996.  There is no evidence during this 
period that the veteran neglected his appearance or hygiene, 
was disoriented, that his speech was irrelevant, or that he 
was unable to maintain routine activities.  Rather, the 
evidence reflects that the veteran was caring for himself and 
his two children, and was able to carry on routine 
activities, although he was having increasing difficulty 
adapting to stressful circumstances.  Although the veteran's 
marriage had ended, he remained the custodial parent for his 
two children, reflecting that, although there was some 
impairment of ability to establish and maintain effective 
relationships, it was not so severe as to affect all 
relationships or make the veteran unable to be a custodial 
parent.  

Thus, the Board finds that the preponderance of the evidence, 
including the assigned GAF scores and the veteran's ability 
to obtain or retain employment, is against an evaluation in 
excess of 50 percent under the "old" criteria prior to 
December 23, 1996, and is against an evaluation in excess of 
50 percent under the "new" criteria for the period those 
revised criteria were applicable to this claim prior to 
December 23, 1996.

However, from December 24, 1996, the veteran's PTSD has 
resulted in unemployability.  Such a conclusion is supported 
by the Social Security Administration decision showing that 
the veteran was determined to have been disabled beginning on 
December 24, 1996.  That date was apparently based on his 
last date of employment.  Subsequent VA and private medical 
records described the veteran as unemployable, and are 
consistent with the SSA determination.  

Moreover, the Board notes that the veteran's GAF scores 
dropped significantly during this period, to the 41 to 50 
range.  A score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  

Under the "old" criteria, unemployability may be the basis 
for a 100 percent evaluation.  Accordingly, the Board 
concludes that the criteria for a 100 percent evaluation for 
PTSD have been met since December 24, 1996.  

The Board further notes that the veteran does not meet the 
criteria for a 100 percent evaluation under the "new" 
(post-1996) criteria, as the evidence establishes that the 
veteran does not have gross impairment of though processes or 
communication, does not have persistent hallucinations or 
delusions, grossly inappropriate behavior, or inability to 
perform activities of daily living.  However, since the old 
criteria remain applicable, as those criteria are the most 
favorable and were in effect when the veteran filed this 
claim for service connection for PTSD, the veteran is 
entitled to the more favorable, 100 percent evaluation, under 
the old criteria.


ORDER

An initial 50 percent disability rating is granted for PTSD, 
for the period from September 22, 1993, to December 23, 1996, 
subject to the law and regulations applicable to the payment 
of monetary benefits.  

A 100 percent rating for PTSD is granted for the period from 
December 24, 1996, subject to the law and regulations 
applicable to the payment of monetary benefits. 



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

